Citation Nr: 1220256	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  04-38 182A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE


Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active service from August 1978 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision issued by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

FINDING OF FACT

On March 13, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue on appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


